Citation Nr: 0948666	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  09-26 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah


THE ISSUE

Propriety of the reduction of VA compensation benefits due to 
the concurrent receipt of Federal Employees Compensation Act 
(FECA) benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to July 
1976.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 decision by the RO in Salt Lake 
City, Utah that decided to withhold that part of the 
Veteran's VA compensation benefits above the rate of 70 
percent, based upon his concurrent receipt of FECA benefits.  
A video conference hearing was held before the undersigned 
Veterans Law Judge in November 2009.


FINDINGS OF FACT

1.  In a May 1978 rating decision, the RO granted service 
connection and a 100 percent rating for schizophrenia.

2.  In a December 1981 rating decision, the RO reduced the 
Veteran's service-connected disability rating for 
schizophrenia from 100 percent to 70 percent, effective April 
1, 1982.  The 70 percent rating remained in effect until 
March 26, 2002.

3.  An August 2002 VA rating decision increased the Veteran's 
disability rating for service-connected schizophrenia from 70 
to 100 percent, effective March 26, 2002, based on 
exacerbation of his psychiatric symptoms at work.

4.  On March 19, 2002, the Veteran filed an occupational 
disease claim with the Office of Workers' Compensation 
Programs (OWCP) alleging that he had sustained an emotional 
condition due to incidents at work; the claim was granted by 
the OWCP, which found that his chronic schizophrenia with 
paranoia had been permanently aggravated, and awarded FECA 
benefits for this aggravation.

5.  In March 2005, the Employees' Compensation Appeals Board 
(ECAB) of the United States Department of Labor determined 
that the Veteran was required to make an election between his 
temporary total disability under FECA plus 70 percent of his 
VA compensation benefits on the one hand, or 100 percent of 
his VA compensation benefits on the other hand, finding that 
both FECA benefits and increased VA benefits had been awarded 
for the same exacerbation of his psychiatric disorder.  

6.  On November 4, 2006, the Veteran elected to receive 
benefits under the Federal Employees' Compensation Act (FECA) 
from November 4, 2006 onward.

7.  On September 15, 2008, the Veteran elected to receive VA 
benefits during the period from August 23, 2002 to November 
3, 2006.

8.  The evidence of record and the law applicable to the 
award and payment of benefits administered by VA show the 
increased psychiatric symptoms for which the Veteran was 
awarded an increase in his disability compensation to be the 
same as that for which he was awarded OWCP/FECA benefits.


CONCLUSION OF LAW

The Veteran was awarded increased VA compensation benefits in 
the amount of 30 percent for increased schizophrenia 
symptoms, for which he also received FECA/OWCP benefit 
payments, and thus a reduction of his VA benefits by 30 
percent was proper once he elected FECA benefits as of 
November 4, 2006.  5 U.S.C. § 8116(b) (West 2002); 38 C.F.R. 
§ 3.708 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The Board notes that VA's obligations under the Veterans 
Claims Assistance Act of 2000 (VCAA) are triggered by a 
claimant's application for a benefit administered and paid by 
VA.  See 38 C.F.R. §§ 5100, 5103(a) (West 2002).  The 
procedure in the instant case had its inception via a demand 
by VA on the Veteran, as opposed to the Veteran filing for a 
benefit.  

The issue of the propriety of the reduction of VA 
compensation benefits due to the concurrent receipt of FECA 
benefits arose as a result of the RO informing the Veteran in 
December 2007 that it proposed to withhold part of his VA 
compensation benefits effective November 4, 2006, due to his 
election of FECA benefits in lieu of VA compensation as of 
that date.  VA was first notified of the Veteran's election 
of FECA benefits by two letters from the OWCP dated in 
February 2007, and later by a March 2007 statement from the 
Veteran.  Hence, the issue on appeal did not arise in 
response to an application for VA benefits by the Veteran.  
An application for a benefit administered by VA is required 
to trigger the notice requirements of the VCAA.  See 38 
U.S.C.A. §§ 5100, 5101, 5103(a) (West 2002 & Supp. 2008).  

In its December 2007 letter, VA acknowledged that the Veteran 
was receiving benefits from OWCP under FECA, and that federal 
regulations prohibited concurrent payment of VA disability 
compensation based on service connection for the same 
disability.  The December 2007 letter informed the Veteran 
that the adjustment might create an overpayment, and that he 
could submit pertinent evidence.  He was informed of his 
right to a personal hearing and to representation.

The Board finds that the December 2007 letter provided 
adequate notice to the Veteran of the proposed action to 
reduce his VA compensation benefits.  It also apprised the 
Veteran of his right to submit evidence as well as to appear 
at a personal hearing, and that the RO would consider all 
information submitted. In response, the Veteran submitted 
evidence and argument, and asserted that he was service 
connected for a different disability than that for which he 
receives FECA benefits.  The RO conducted an informal 
conference with the Veteran and his representative in March 
2008.  The Board provided the Veteran with a video conference 
hearing in November 2009.  The Board also finds that the VA 
provided adequate assistance to the Veteran in developing the 
issue, as all of the submissions of the Veteran are 
associated with the case file and were considered by the RO.

The Board finds that the RO complied with the applicable 
notice procedures, as the Veteran was advised of the steps of 
the applicable procedure, his entitlement to a personal 
hearing, and his appellate rights.  The many submissions of 
the Veteran are associated with the case file and were 
considered by the RO.  The Board finds this issue has been 
fully developed.

Law and Regulations

The Federal Employees' Compensation Act (FECA) as amended (5 
U.S.C. § 8101 et seq.) provides for the payment of workers' 
compensation benefits to civilian employees of all branches 
of the government of the United States.  20 C.F.R. § 10.0.  

Generally, a civilian employee of the Federal Government 
cannot concurrently receive federal workers' compensation 
payments under FECA and other federal benefits based on the 
same disability.  5 U.S.C. § 8116.  

Where a person is entitled to compensation from OWCP under 
FECA based upon civilian employment and is also entitled to 
compensation or dependency and indemnity compensation under 
laws administered by VA for the same disability or death, the 
claimant will elect which benefit he or she will receive.  38 
C.F.R. § 3.708(b)(1), (b)(2); see also 5 U.S.C.A. 8116(b).  
On or after September 13, 1960, an award cannot be approved 
for payment of compensation concurrently with compensation 
from the OWCP in such instances, and an election to receive 
benefits from either agency is final.  There is no right of 
reelection.  38 U.S.C. § 5 U.S.C. 8116(b); 38 C.F.R. 
§§ 3.958; 3.708(b)(2).

There is no prohibition against payment of benefits under 
FECA concurrently with benefits administered by VA when such 
benefits are not based on the same disability or death.  38 
C.F.R. § 3.708(b)(2).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

In a May 1978 rating decision, the RO granted service 
connection and a 100 percent rating for schizophrenia.

In a December 1981 rating decision, the RO reduced the 
Veteran's service-connected disability rating for 
schizophrenia from 100 percent to 70 percent, effective April 
1, 1982.  The 70 percent rating remained in effect until 
March 26, 2002.

The Veteran formerly worked for the U.S. Postal Service from 
June 1982 to May 2002.

On March 26, 2002, the RO received the Veteran's claim for an 
increased rating for schizophrenia.

In a May 2002 letter, S.B., a VA psychiatric mental health 
nurse clinician, indicated that the Veteran was being treated 
for chronic paranoid schizophrenia, and that his psychiatric 
symptoms had been exacerbated due to events at work.  In a 
June 2002 certification of health care provider completed for 
purposes of the Veteran's obtaining medical leave from work, 
S.B. indicated that the Veteran had schizophrenia with 
depression and anxiety, and that his symptoms had been 
exacerbated by stress at work.  She noted that the Veteran's 
condition was long-term, and first diagnosed in the 1970s.  
By a letter dated in August 2002, S.B. stated that the 
Veteran had chronic paranoid schizophrenia, with resulting 
chronic anxiety and paranoia.  She stated, "[h]is situation 
at work, although real, has exacerbated these symptoms."

An August 2002 VA rating decision increased the Veteran's 
disability rating for service-connected schizophrenia from 70 
to 100 percent, effective March 26, 2002, based on 
exacerbation of his schizophrenia symptoms at work.

On March 19, 2002, the Veteran filed an occupational disease 
claim with the Office of Workers' Compensation Programs 
(OWCP) alleging that he had sustained an emotional condition 
due to incidents at work.  The OWCP granted his claim, 
finding that his chronic schizophrenia with paranoia had been 
permanently aggravated by his employment, and awarded FECA 
benefits for this aggravation.

In March 2005, the Employees' Compensation Appeals Board of 
the U.S. Department of Labor (DOL) found that both FECA 
benefits and increased VA disability compensation benefits 
had been awarded to the Veteran for the same exacerbation of 
his psychiatric disorder, and determined that the Veteran was 
required to make an election between (1) his temporary total 
disability under FECA plus 70 percent of his VA compensation 
benefits, or (2) 100 percent of his VA compensation benefits.  

In February 2007, VA received a letter from the OWCP, 
indicating that the Veteran had elected to receive 
compensation benefits under FECA in lieu of benefits provided 
by VA for the period beginning November 4, 2006.  The letter 
stated, 

This election was required because the 
injured worker received an increase in 
his service-connected disability as a 
result of a civilian employment injury 
for which he is receiving benefits under 
the Act.  This constitutes dual benefits.  
This election is only applicable to that 
portion of the individual's service-
connected benefits that increased as a 
result of the civilian employment injury.

OWCP enclosed a photocopy of an election form completed by 
the Veteran which reflects that on November 4, 2006, the 
Veteran elected to receive benefits under the Federal 
Employees' Compensation Act (FECA) under 38 U.S.C. § 5 U.S.C. 
8101 et seq., from November 4, 2006 onward.  OWCP sent a 
second, virtually identical letter to VA later in February 
2007, noting that the pertinent increase in VA disability 
compensation was 30 percent.

In December 2007, VA sent the Veteran a letter proposing to 
withhold part of his VA compensation benefits as of November 
4, 2006 (the date of his election), due to his election of 
FECA benefits in lieu of VA compensation.  VA informed the 
Veteran that he would continue to receive 70 percent VA 
disability compensation benefits, plus additional monies for 
his dependents.

By a letter dated in March 2008, VA notified the Veteran that 
it had taken the action proposed in December 2007.  The 
instant appeal ensued.  The Veteran contends, in part, that 
the disability for which he receives FECA benefits is not the 
same disability for which he receives VA service-connected 
disability compensation, and also contends that he should be 
allowed to receive FECA benefits and his increase in VA 
compensation concurrently.  However, the Board is not 
persuaded by the Veteran's contentions.

In September 2008, VA received a letter from OWCP, indicating 
that the Veteran had elected to receive compensation benefits 
under FECA in lieu of benefits provided by VA for the period 
from August 23, 2002 to November 3, 2006.  
Enclosed with this letter were two election forms completed 
by the Veteran, one of which was a duplicate of the Veteran's 
November 4, 2006 election form, in which he elected to 
receive benefits under FECA from November 4, 2006 onward.  
The second election form reflects that on September 15, 2008, 
the Veteran elected to receive VA benefits during the period 
from August 23, 2002 to November 3, 2006.  (The Board notes 
that in its September 2008 letter, the OWCP misstated the 
Veteran's election of benefits during the period from August 
23, 2002 to November 3, 2006.)

The Board has thoroughly reviewed all the evidence of record, 
including the Veteran's submissions, testimony, medical 
records, records from DOL/FECA/OWCP, etc., and finds that the 
preponderance of the evidence is against a finding that the 
disability for which the Veteran is in receipt of OWCP 
benefits is different than the disability for which he is in 
receipt of VA benefits. 

The medical evidence relied upon by both VA and DOL show 
findings that the Veteran's service-connected disorder of 
schizophrenia was permanently aggravated during employment 
with the federal government.  VA has granted the Veteran a 
100 percent service connected evaluation based on a finding 
that his schizophrenia was aggravated by on-the-job 
incidents.  It is clear that OWCP is compensating the Veteran 
for a permanent exacerbation of his psychiatric disorder 
(schizophrenia).  Thus, both agencies are paying the Veteran 
for the same disease or injury.

The Veteran's treating clinicians have consistently opined 
that the Veteran's service-connected schizophrenia was 
permanently aggravated by events at work, and there is no 
medical evidence demonstrating that the Veteran incurred a 
separate and distinct psychiatric disorder as a result of his 
work experiences.  Therefore, the Board concludes the Veteran 
cannot collect both OWCP and VA disability benefit payments 
for the degree of disability above 70 percent for his 
service-connected schizophrenia from November 4, 2006.  
38 C.F.R. § 3.708(b).

For all the reasons stated above, the Board finds that the 
preponderance of the evidence is against a finding that the 
disability benefits awarded to the Veteran by FECA and VA are 
not based on the same disability, and it was proper for VA to 
reduce his VA disability compensation by 30 percent to avoid 
concurrent payment under FECA and VA regulations for the same 
disability.  38 U.S.C. § 5 U.S.C. 8116; 38 C.F.R. § 3.708.  
The benefit-of-the-doubt rule is not for application in this 
determination.  See Gilbert, 1 Vet. App. at 55.


ORDER

The reduction of the Veteran's service-connected VA 
disability compensation for schizophrenia by 30 percent 
effective November 4, 2006 was proper.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


